PCIJ_AB_58_PolishAgrarianReform_DEU_POL_1933-07-29_ORD_01_IM_01_FR.txt. 180

+

AFFAIRE AGRAIRE (ALLEMAGNE ET POLOGNE)

ORDONNANCE REJETANT LES MESURES CONSERVATOIRES
DEMANDEES PAR LE GOUVERNEMENT ALLEMAND.

 

OPINION DE M. LE BARON ROLIN-JAEQUEMYNS

EN OPPOSITION A L’ORDONNANCE
REJETANT LESDITES MESURES

Le juge soussigné est et reste favorable à l'indication de
« mesures conservatoires » sur la base de l’article 41 du Statut
et de l'article 57 du Règlement de la Cour, concernant les
droits des propriétaires appartenant aux minorités allemandes
dans certaines parties de la Pologne, en attendant que la
question fondamentale y relative soit tranchée par la Cour.

Il estime que, grâce à de semblables « mesures conserva-
toires », la réparaiton de ces droits pour autant que de besoin,
sous la forme de leur conservation de préférence à la simple
indemnisation, serait singulièrement favorisée.

Comme il ne s'agit toutefois que d'une question d’oppor-
tunité et non de principe,, il demande simplement que sa
manière de voir, favorable aux mesures conservatoires en
question, soit expressément constatée en regard de la décision
contraire de la Cour en sa majorité,

(Signé) RoLIN-JAEQUEMYNS.
